Citation Nr: 0335140	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-15 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the lung for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from September 1952 to September 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In correspondence dated in May 2003 
the appellant withdrew her request for a personal hearing.


FINDINGS OF FACT

1.  The veteran died in October 2001 at the age of 67; Stage 
IV adenocarcinoma of the lung of 7 months duration was the 
immediate cause of death, with tobacco use listed as another 
significant factor contributing to death.  

2.  The veteran's lung cancer was not manifested in service 
or in the first postservice year, and is not shown to have 
been related to his active service, including to any asbestos 
exposure therein.  

3.  During his lifetime the veteran had not established 
service connection for any disability; it is not shown that 
any disability that caused or contributed to cause the 
veteran's death was incurred or aggravated in service.  

4.  When the veteran died he had pending a claim of service 
connection for lung cancer.  





CONCLUSIONS OF LAW

1.  Service connection for adenocarcinoma of the lung, 
including for accrued benefits purposes, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000 (2003).  

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the VCAA and how it applied to her claims by 
correspondence dated in November 2001.  The RO also advised 
her of the evidence necessary to substantiate her claims by 
various documents during the course of this appeal.  These 
documents adequately notified her of the evidence necessary 
to substantiate the matters on appeal and of the action to be 
taken by VA.  Although the RO's November 2001 letter 
requested the appellant respond with any new evidence in 
support of her claim within 60 days (a time restriction that 
was recently invalidated), she was also notified that she had 
one year from the date of that correspondence to submit 
evidence to protect her earliest effective date.  There is no 
indication she was prejudiced by any deficiency in the 
November 2001 correspondence.  In fact, the record shows the 
RO has accepted everything she submitted in support of her 
claim to date.  In a subsequent November 2001 statement she 
stated she had no other evidence to submit and requested a 
decision on her appeal.  As she has been kept apprised of 
what she must show to prevail in her claim, what information 
and evidence she is responsible for, and what evidence VA 
must secure, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Paralyzed 
Veterans of American v. Secretary of Veterans Affairs, 345 
F.3d 1334 (2003) (PVA).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The record 
shows that in July 2001 the veteran underwent a VA 
examination with regard to the claim that was pending when he 
died and that information pertinent to the issues on appeal 
has been obtained.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

With asbestos-related claims, it must be determined whether 
the claim-development procedures applicable to such claims 
have been followed.  See Ashford v. Brown, 10 Vet. App. 120 
(1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the court indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With such claims, 
generally, the RO must determine whether or not military 
records demonstrate evidence of asbestos exposure during 
service, develop whether or not there was pre-service and/or 
post- service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind pertinent 
latency and exposure information.  In this case, the record 
shows that the RO complied with these procedures.



Factual Background

Service medical records are negative for treatment, 
diagnosis, or complaints related to asbestos exposure, 
respiratory disorders, or adenocarcinoma.  The veteran's 
September 1956 discharge examination revealed a normal 
respiratory system.  There is no evidence that a malignant 
tumor was manifested in the initial post-service year.

Private medical records dated in May 1981 noted the veteran 
reported a history of pneumonia in 1964 and 1968 and that a 
chest X-ray revealed a 1 centimeter (cm) dense, spherical 
lesion in the right lower lobe.  Subsequent reports show the 
nodule was unchanged from a 1979 study and was considered 
benign.  The diagnoses included restrictive airway disease 
and bronchitis.  A January 1992 report noted chest X-rays did 
not reveal any significant acute disease, except for some old 
calcified granulatomous disease.  A February 1994 report 
noted a history of chronic asthmatic bronchitis related to 
smoking.  Records dated in October 1999 provide diagnoses of 
acute bronchitis, mild exacerbation of chronic obstructive 
pulmonary disease, and chronic tobacco use.  

VA medical records dated in March 2001 include diagnoses of a 
right lung and right hilar masses, with multiple lung nodules 
and mediastinal adenopathy, consistent with right lower lobe 
lung cancer with mediastinal and parenchymal spread.  

In May 2001, the veteran submitted a service connection claim 
for lung cancer due to asbestos exposure.  In support of his 
claim he provided a copy of a document indicating a 
relationship between asbestos exposure in service in the 
1940's, 1950's, and 1960's and cancer.  In subsequent 
statements he stated he had worked on a ship in 1953 that was 
in dry dock for new boiler installation.  He claimed he was 
exposed to asbestos at that time and during training 
exercises when the ship was at sea.  He reported that he 
began smoking age approximately age 15 and listed post-
service employment including at a turkey processing plant, at 
a laundry, at several trucking companies, and at several 
construction companies.  

At his VA examination in July 2001 the veteran asserted his 
lung cancer was related to asbestos exposure while aboard 
ship from 1952 to 1956.  The examiner's assessment was 
adenocarcinoma of the lung most likely related to smoking.  
The examiner also apparently noted there was an association 
between asbestos exposure and lung cancer in smokers, but 
this comment was deleted by the examiner in the final report.  

In a VA medical statement received in August 2001 Dr. R.A.W. 
noted the veteran had been a patient for several months and 
that a diagnosis of Stage IV lung cancer had been provided.  
It was also noted that in addition to the right lung mass 
chest X-rays revealed other well circumscribed and calcified 
finding, possibly related to old tuberculosis, fungal 
disease, or associated with an occupational exposure.

VA records show that during the veteran's lifetime service 
connection was not established for any disability.  In an 
August 2001 rating decision the RO denied service connection 
for adenocarcinoma of the lung.  The veteran submitted his 
notice of disagreement with that determination in September 
2001.  

The veteran's death certificate shows he died in October 2001 
at the age of 67.  An immediate cause of death of Stage IV 
adenocarcinoma of the lung of 7 months duration was provided, 
with tobacco use listed as another significant factor 
contributing to death.  No autopsy was performed.

In October 2001, the appellant requested entitlement to VA 
benefits.  In support of her claims she provided copies of 
documents addressing a relationship between asbestos exposure 
and certain cancers.  She also provided statements from the 
veteran's mother and M.B. dated in September 2001 in which 
they recalled the veteran having been treated for pneumonia 
shortly after service.
In a June 2001 statement Dr. G.B. noted the veteran had 
active service from 1952 to 1956, that he had a significant 
occupational exposure to asbestos prior to 1973, and that a 
diagnosis of adenocarcinoma of the right upper lobe was 
provided in March 2001.  The physician stated that it was 
within a reasonable degree of medical certainty that asbestos 
exposure acted synergistically with tobacco use in causing 
the veteran's lung cancer.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection can also be granted for certain chronic 
diseases, including malignant tumors, if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has also held that when 
a claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

There is no presumption under VA law that a veteran may be 
considered to have been exposed to asbestos in service by 
reason of having been engaged in certain activities.  See 
Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (Court), noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in Department of Veterans 
Benefits Circular 21-88-8 (DVB Circular), dated May 11, 1988.  
The DVB Circular was subsequently rescinded but its basic 
guidelines are now found in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21.

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease, that an asbestos-related 
disease can develop from brief exposure to asbestos, and that 
there is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3.

As to claims related to tobacco use in service, the Internal 
Revenue Service Restructuring and Reform Act of 1998 (IRS 
Reform Act) was signed into law in July 1998 as Public Law 
No. 105- 206, and, in pertinent part, prohibits service 
connection for death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active service.  112 
Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 1103).  
The new law did not affect veterans and survivors then 
receiving benefits or veterans and survivors who had filed 
claims on or before June 9, 1998. 

VA law provides that when a veteran dies from a service-
connected disability, the veteran's surviving spouse is 
eligible for dependency and indemnity compensation (DIC) 
benefits.  See 38 U.S.C.A. § 1310.  A claim for DIC is 
generally treated as a new claim, regardless of the status of 
adjudications concerning service-connected-disability claims 
brought by the veteran before his death.  38 C.F.R. 
§ 20.1106.  

In Kane v. Principi, 17 Vet. App. 97 (2003), the Court held 
that because entitlement to DIC is a new claim, regardless of 
the outcome of previous RO decisions regarding service 
connection, and because the DIC claim was filed after the 
effective date of 38 U.S.C.A. § 1103, the appellant in that 
case was precluded from receiving DIC benefits.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's initial service connection claim for 
adenocarcinoma of the lung was received in May 2001, and the 
appellant's DIC claim was received in October 2001.  
Therefore, the IRS Reform Act (38 U.S.C.A. § 1103) prohibits 
service connection for the cause of the veteran's death on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco during active service.  

The Board finds that the adenocarcinoma of the lung which 
caused the veteran's death was not incurred in or aggravated 
by active service so as to warrant service connection.  As 
the lung cancer was not manifested in service, or in the 
first postservice year, service connection on a direct basis 
(first manifested in service) or on a presumptive basis (as a 
chronic disorder) is not warranted.  The Board further finds 
that persuasive medical evidence demonstrates that the 
veteran's lung cancer, first manifest approximately 45 years 
after service, was due to primarily to tobacco use (service 
connection for disability due to which is generally 
prohibited), and that asbestos exposure in service is not 
shown to have been a factor in causing the cancer.  Although 
Dr. G.B. stated asbestos exposure acted synergistically with 
tobacco use in causing the veteran's lung cancer, the 
physician further noted the veteran had a significant post-
service occupational exposure to asbestos prior to 1973.  
While credible evidence has been submitted of possible 
asbestos exposure during service, there is no clear evidence 
that any synergistic effect of that exposure could be 
distinguished from prolonged post-service occupational 
exposure, which was more proximate to the manifestation of 
the lung cancer.  Therefore, it cannot be found that asbestos 
exposure in service contributed to cause the veteran's lung 
cancer.

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  The Board notes that the 
evidence in the file at date of death includes any records of 
which the VA had had constructive notice, such as records at 
VA medical facilities, whether or not they had been 
associated with the veteran's claims file.  See Bell v. 
Derwinski, 2. Vet. App. 611 (1992); Hayes v. Brown, 4. Vet. 
App. 353, 360-61 (1993).  The veteran had a pending service 
connection claim for adenocarcinoma of the lung at the time 
of his death, but, for the reasons provided above, service 
connection for the lung cancer is not warranted, and accrued 
benefits on that basis are not warranted.  

It is not in dispute that the veteran died of lung cancer.  
As noted above, the medical evidence of record is persuasive 
that tobacco use and not asbestos exposure during service 
caused the lung cancer.  Service connection had not been 
established for any other disability, and it is not alleged 
that any other disability (incurred or aggravated in service) 
caused, or contributed to cause, the veteran's death.  
Consequently, service connection for the cause of the 
veteran's death is not warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the appellant's 
claims.


ORDER

Service connection for adenocarcinoma of the lung, including 
for accrued benefits purposes is denied.  

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



